Aikens J.
delivered the opinion of the Court.
The expressions in the statute, descriptive of the property of debtors, exempt from attachment and .execution, are to be understood in a qualified sense. Without such construction, no tools, arms, or árticles of household furniture would be exempted 5 for none of these can be said to be absolutely “ necessary for upholding life,” as people may subsist without them.
It becomes the duly of the Court, then, to define what the neces* *70^or toe article is, which the Legislature contemplated should eDtitle a debtor hold ^ against the process of his creditor. -^nd ’n doing this, we think we cannot better interpret the lan-§uaSe the Legislature, than by saying it is that necessity which originally induced the possessor to purchase the article for actual domestic use. A man’s real estate, his stock, his horses and carriages, are the usual attendants of wealth, and tend to give him a credit abroad. It is not so with the humble implements of his kitchen. No creditor looks to these for an indemnity, when he gives a credit, and no house-holder purchases them and puts them into use, but from a consciousness of their necessity. Their decay, in use, is so rapid, that there is little danger of any man’s investing more property in them, than his necessities seem to him to require. Besides, an invasion of the domestic board, for the purpose of seizing upon articles in ordinary family use, must usually be attended with much more of vexation and distress to the debtor' and his family, than of utility to the creditor. It was upon considerations like these that the cases cited in argument by the plaintiff’s counsel, were decided. We are not disposed to overturn those decisions.
A cooking stove is an article of household furniture. It is calculated for no other use. It is not an article of ornament or luxury; and if it is not necessary, it is difficult to account for its origin or its continuance in use. Though of modern invention, it is, in the present state of the country, as necessary as any other single article of household furniture ; and, when actually appropriated to the use designed, falls clearly within the reason of those cases. The stove in question was, therefore, exempt from execution, and the levy is not a justification of the trespass complained of.
Judgment — that there is error, &c. And the Court also consider that the defendant’s rejoinder is insufficient.